Sullivan, J. P.,
dissents in a memorandum as follows: I do not believe, as does the majority, that People v Nimmons (72 NY2d 830) is dispositive as to the claim of error with respect to the submission of the verdict sheet. There, in addition to a verdict sheet, the court submitted a second sheet "listing the various counts of the indictment and defining the elements of each count in statutory language” (supra, at 831). Here, of course, the court did not, as in Nimmons, submit a copy of "the text of any statute”, which constitutes a statutory violation and per se violation (CPL 310.30; People v Sanders, 70 NY2d 837), but, rather, only a descriptive phrase to distinguish the two counts of robbery in the first degree being submitted.
Moreover, the danger inherent in submitting written instructions, purportedly complete but actually only partial— that the jury might rely on the partial written instructions instead of the full oral ones (see, People v Owens, 69 NY2d 585; People v Brooks, 70 NY2d 896)—is not present here since the verdict sheet made no pretense of being the written equivalent of the court’s oral charge. Rather, as the court explained, the verdict sheet merely distinguished for the jury the theory of the two robbery in the first degree counts. Without this clarifying notation, the jury could hardly be expected to know which form of robbery in the first degree it was considering. Nor, since the verdict sheet did not recite all the applicable law, was there any need for the court to include thereon the presumption of innocence or reasonable doubt standard. The court carefully defined the People’s burden in that regard, explaining that both counts of robbery in the first *770degree have six elements, not merely the two noted on the verdict sheet, which must be proved beyond a reasonable doubt. The court also carefully explained that any type of robbery involves the forcible stealing of property—elements not listed on the verdict sheet. Thus, the jury could not have possibly thought that the People did not also have to prove that defendant forcibly stole property from the complainant. Furthermore, after commencing deliberations, the jury twice requested an "explanation” of the robbery counts. In response, the court painstakingly listed all the elements of robbery in the first degree and again stressed the People’s burden of proving each and every element beyond a reasonable doubt. Absent some indication to the contrary, we should not presume that the jury would think that the verdict sheet itself was proof of anything.
Accordingly, I would affirm.